 


109 HR 1273 IH: To require any amounts remaining in a Member’s Representational Allowance at the end of a fiscal year to be deposited in the Treasury and used for deficit reduction or to reduce the Federal debt.
U.S. House of Representatives
2005-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1273 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2005 
Mr. Kind (for himself and Mr. Kirk) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To require any amounts remaining in a Member’s Representational Allowance at the end of a fiscal year to be deposited in the Treasury and used for deficit reduction or to reduce the Federal debt. 
 
 
1.Requiring amounts remaining in members’ representational Allowances to be used for deficit reduction or to reduce the Federal debt
(a)In generalNotwithstanding any other provision of law, any amounts appropriated for Members’ Representational Allowances for the House of Representatives for a fiscal year which remain after all payments are made under such Allowances for the year shall be deposited in the Treasury and used for deficit reduction, except that in the case of a fiscal year for which there is no Federal budget deficit, such amounts shall be used to reduce the Federal debt (in such manner as the Secretary of the Treasury considers appropriate).
(b)Effective dateThis section shall apply with respect to fiscal year 2005 and each succeeding fiscal year. 
 
